Name: 2011/207/EU: Commission Decision of 29Ã March 2011 establishing a specific control and inspection programme related to the recovery of bluefin tuna in the eastern Atlantic and the Mediterranean (notified under document C(2011) 1984)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  criminal law;  natural environment
 Date Published: 2011-04-02

 2.4.2011 EN Official Journal of the European Union L 87/9 COMMISSION DECISION of 29 March 2011 establishing a specific control and inspection programme related to the recovery of bluefin tuna in the eastern Atlantic and the Mediterranean (notified under document C(2011) 1984) (2011/207/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (1), and in particular Article 95 thereof, Whereas: (1) In 2006 the International Commission for the Conservation of Atlantic Tunas (ICCAT) adopted a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean. That plan was transposed into Union law by Council Regulation (EC) No 1559/2007 (2). (2) ICCAT amended the recovery plan on 24 November 2008 by Recommendation 08-05. The plan thus amended was transposed into Union law by Council Regulation (EC) No 302/2009 (3). (3) To ensure the success full implementation of the amended multiannual recovery plan, Commission Decision 2009/296/EC (4) established a specific control and inspection programme covering a period of two years, from 15 March 2009 to 15 March 2011. (4) The specific control and inspection programme related to the recovery of bluefin tuna in the eastern Atlantic and the Mediterranean, as established by Decision 2009/296/EC, is to expire on the 15 March 2011. A new Commission Decision should be adopted with a view of ensuring the continuity of that programme and implementing immediately certain provisions of ICCAT Recommendation 10-04, notably those on the early submission of required fishing and inspection plans. (5) The new specific control and inspection programme should be set up for the period from 15 March 2011 to 15 March 2014. The results obtained through its application should be periodically evaluated in cooperation with the Member States concerned. (6) In order to harmonise the control and inspection of the bluefin tuna fishery at Union level, it is appropriate to draw up common rules for the control and inspection activities to be carried out by the competent authorities of the Member States concerned, and that Member States adopt national control action programmes in order to comply with such common rules. To that end, benchmarks for the intensity of control and inspection activities should be fixed, as well as control and inspection priorities and procedures. (7) To ensure the follow-up of infringements, this Decision should set up amongst others, the procedures under which the authorities concerned may exchange relevant information in accordance with Article 117 of Regulation (EC) No 1224/2009. (8) Joint inspection and surveillance activities should be carried out in accordance with joint deployment plans established by the Community Fisheries Control Agency (CFCA) set up by Council Regulation (EC) No 768/2005 (5). (9) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter This Decision establishes a specific control and inspection programme in order to ensure the harmonised implementation of the multiannual recovery plan for bluefin tuna in the eastern Atlantic and the Mediterranean adopted by the International Commission for the Conservation of Atlantic Tunas (ICCAT) in 2006 as transposed by Regulation (EC) No 302/2009 as last amended by ICCAT Recommendation 10-04 of 27 November 2010. Article 2 Temporal and territorial scope The specific control and inspection programme shall apply until 15 March 2014 in the ICCAT Convention area. Article 3 Material scope The specific control and inspection programme shall cover the following activities: 1. all fishing activities, including by-catches, by fishing vessels and traps, including joint fishing operations; 2. all catches, landings, transfers, transhipments and caging operations; 3. all related activities of farms and operators engaged in caging, fattening, farming, harvesting or processing of bluefin tuna and/or in trade of bluefin tuna products, including domestic trade, importation, exportation and re-exportation, transport and storage; 4. sport and recreational fisheries. CHAPTER II OBJECTIVES, PRIORITIES, BENCHMARKS AND PROCEDURES Article 4 Objectives Control and inspection activities shall aim at ensuring compliance with the following provisions: 1. annual fishing plans, as provided for by Article 4 of Regulation (EC) No 302/2009; 2. the prohibition to use spotting aircrafts and helicopters, as provided for by Article 8 of Regulation (EC) No 302/2009; 3. measures on fishing and farming capacities, as provided for by Articles 5 and 6 of Regulation (EC) No 302/2009; 4. the implementation of any observer programme in the Union, including the Member States observer programme, and the ICCAT Regional Observer Programme, as provided for by points 90, 91, 92 and Annex 7 of ICCAT Recommendation 10-04; 5. rules on recording of authorised catching vessels and other fishing vessels, as provided for by Articles 14 and 15 of Regulation (EC) No 302/2009; 6. specific technical measures and conditions for fishing for bluefin tuna as provided in ICCAT Recommendation 10-04, in particular minimum size rules and associated conditions; 7. quantitative restrictions on catches and any specific conditions associated therewith, including the monitoring of quota uptake, as provided for by ICCAT Recommendation 10-04; 8. documentation rules applicable to bluefin tuna, as provided for by ICCAT Recommendation 10-04. Article 5 Priorities Different gear categories shall be subject to different levels of prioritisation, according to the annual fishing plan. For that reason, each Member State shall set specific priorities. Article 6 Benchmarks The inspection benchmarks are set out in Annex I. Article 7 Procedures Control and inspection activities shall be carried out in accordance with the following procedural provisions: 1. the ICCAT Scheme of Joint International Inspection, as provided for by points 99, 100, 101 and Annex 8 of ICCAT Recommendation 10-04; 2. the methodology of inspection as provided for by ICCAT Recommendation 10-04, and in particular its Annex 8; 3. the procedures to be followed by officials as laid down the Annex II to this Decision; 4. the procedures to be followed by Member States as laid down in Articles 8 to 13 of this Decision. Article 8 Joint procedures Member States referred to in Article 12 shall ensure that officials from other Member States concerned are invited to participate in joint inspection and surveillance activities and establish joint operational procedures applicable to their surveillance crafts. Article 9 Notification of surveillance and inspection activities 1. A Member State intending to conduct surveillance and inspect fishing vessels in the waters under the jurisdiction of another Member State in the framework of a Joint Deployment Plan shall notify its intentions to the contact point of the coastal Member State concerned, as referred to in Article 3 of Commission Regulation (EC) No 1042/2006 (6), and to the CFCA. 2. The notification referred to in paragraph 1 shall contain the following information: (a) type, name and call sign of the inspection vessels and inspection aircraft on the basis of the list referred to in Article 6 of Regulation (EC) No 1042/2006; (b) the areas where the surveillance and inspection operations shall be carried out; (c) the duration of the surveillance and inspection activities. Article 10 Information of infringements In addition to Articles 82 and 83 of Regulation (EC) No 1224/2009, Member States whose officials detect any infringement while carrying out an inspection of the activities listed in Article 3 shall inform without delay the third country and the Commission of the date of inspection and the details of the infringement. Article 11 Immediate enforcement measures in case of serious infringements 1. If a serious infringement is discovered onboard a Union fishing vessel, the flag Member State shall ensure that, following the inspection, the fishing vessel flying its flag ceases all fishing activities and shall inform the Commission in a timely manner. 2. If the Union fishing vessel is not called to port, the flag Member State shall provide due justification to the Commission within 72 hours. CHAPTER III IMPLEMENTATION Article 12 National control action programmes 1. The specific control and inspection programme shall be implemented through the national control action programmes, as referred to in Article 46 of Regulation (EC) No1224/2009, adopted by Greece, Spain, France, Italy, Cyprus, Malta and Portugal. 2. National control action programmes shall be set up in accordance with the objectives, the priorities, the benchmarks and procedures laid down in this Decision and shall contain all data listed in Annex III. 3. National control action programmes shall be accompanied by annual implementation schedules which shall include details as regards the human and material resources allocated and the zones where those resources are to be deployed. The annual implementation schedules shall take into account the benchmarks set out in Annex I. 4. For the 2012 and 2013 fishing seasons, Member States shall submit their national control action programmes and annual implementation schedules respectively by 15 September 2011 and 2012. They shall make them available on the secure part of their website by the 1 January 2012 and 2013. Article 13 Cooperation between Member States All Member States shall cooperate with the Member States referred to in Article 12(1) in the implementation of the specific control and inspection programme. Article 14 Joint inspection and surveillance activities Part or the whole of the national control action programmes referred to in Article 12 may be implemented by way of a joint deployment plan adopted by the Community Fisheries Control Agency (CFCA) in accordance with Regulation (EC) No 768/2005. Article 15 Report on the implementation of national control action programmes 1. Member States referred to in Article 12(1) shall communicate to the Commission and to the CFCA a report indicating the implementation of their national control action programme referred to in Article 12. 2. Interim reports shall be communicated on 1 July and 15 September every year and a final report on the 15 December of the same year. 3. This report shall contain the following information, in accordance with the table set out in Annex II: (a) the inspection and control activities carried out on a monthly basis; (b) all infringements detected, including for each infringement the identification of: (i) the fishing vessel (name, flag and external identification code), the trap, the farm or the enterprise engaged in the processing and/or trade of bluefin tuna products concerned; (ii) the date, time and location of the inspection; (iii) the nature of the infringement, including information on serious infringements or violations referred to in Articles 10 and 11; (iv) the current state of play concerning the follow-up of infringements detected (e.g. case pending, under appeal, still under investigation); (v) the description, in specific terms, of any penalties imposed (e.g. level of fines, value of forfeited fish and/or gear, written warning given), together with the supportive documents; (vi) an explanation if no action has been taken; (c) any relevant coordination and cooperation actions between Member States. 4. An infringement shall continue to be listed on each subsequent report until the action is concluded under the law of the Member State concerned. Article 16 Additional information Member States shall provide the Commission with any additional information that may be requested on the implementation of this Decision. Article 17 Union inspection plan and report 1. Based on the current Decision and on national control action programmes, and after consultation with the Member States, the Commission shall submit the Union inspection plan to the ICCAT Commission one month before its annual meeting according to point 9 of ICCAT Recommendation 10-04. 2. The Commission shall convene once a year a meeting of the Committee for Fisheries and Aquaculture to evaluate the compliance with and the results of the specific control and inspection programme with a view to prepare the report the Union is required to provide to the ICCAT Secretariat on 15 October each year. CHAPTER IV FINAL PROVISIONS Article 18 Addressees This Decision is addressed to the Member States. Done at Brussels, 29 March 2011. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 340, 22.12.2007, p. 8. (3) OJ L 96, 15.4.2009, p. 1. (4) OJ L 80, 26.3.2009, p. 18. (5) OJ L 128, 21.5.2005, p. 1. (6) OJ L 187, 8.7.2006, p. 14. ANNEX I BENCHMARKS The benchmarks set out in this Annex shall be implemented so as to ensure in particular: (a) the full monitoring of caging operations taking place in the Community waters; (b) the full monitoring of transfer operations; (c) the full monitoring of joint fishing operations; (d) the control of all documents required by the legislation applicable to bluefin tuna, in particular verifying the reliability of the information recorded. Place of inspection Benchmark Caging activities (including harvest) All caging operation into a farm must have been authorised by the flag Member State of the catching vessel within 48 hours following the submission of the information required for the caging operation; All caging for farming or fattening BFT shall be accompanied by accurate, complete and validated documentation as required by ICCAT (as provided for by point 84 of ICCAT Recommendation 10-04); Each caging operation and harvesting process shall be inspected, including by the relevant authorities of the port; All caging operations shall be monitored by video camera in the water (as provided for by point 86 of ICCAT Recommendation 10-04); Fish shall be caged before 31 July unless valid reason as per Rec. 10-04 (as provided for by point 83 of ICCAT Recommendation 10-04). Inspection at sea Benchmark, to be set after a detailed analysis of the fishing activity in each area; Benchmarks at sea shall refer to the number of patrol days at sea in the bluefin tuna recovery specific area and shall refer as well to the number of patrol days identifying the fishing season and the type of fishing activity targeted. Transfer operation Any transfer operations must have been authorised previously by the flag States on the basis of a prior transfer notification (as provided for by point 75 of ICCAT Recommendation 10-04); An authorisation number shall be assigned to each transfer operation (as provided for by point 76 of ICCAT Recommendation 10-04); A transfer shall be authorised within 48 hours following the submission of the prior transfer notification (as provided for by point 76 of ICCAT Recommendation 10-04); An ICCAT transfer declaration shall be sent to the flag State at the end of the transfer operation (as provided for by point 77 of ICCAT Recommendation 10-04); All transfer operations must be monitored by video camera in the water (as provided for by point 79 of ICCAT Recommendation 10-04). Transhipments All vessels shall be inspected on arrival before the transhipment operations start, as well as before departure after the transhipment operations. Random checks shall be made in non designated ports; A transhipment declaration shall be transmitted to the Flag States no later than 48 hours after the date of transhipment in port (as provided for by point 69 of ICCAT Recommendation 10-04). Joint fishing operation All joint fishing operations must have been authorised previously by the flag States; Member States shall then establish and maintain a record of all joint fishing operations authorised by them. Aerial surveillance Flexible benchmark, to be set after a detailed analysis of the fishing activity conducted in each area and taking into consideration the available resources at the Member States disposal. Landings All vessels entering a designated port for the purpose of landing bluefin tuna shall be inspected; Random checks shall be made in non designated ports; The relevant authority shall send a record of the landings to the flag State authority of the fishing vessel within 48 hours after the landing has ended (as provided for by point 68 of ICCAT Recommendation 10-04). Marketing Flexible benchmark, to be set after a detailed analysis of the marketing activity conducted. Sport and recreational fisheries Flexible benchmark, to be set after a detailed analysis of the sport and recreational fisheries activities conducted. Traps All trap operations, including transfer and harvesting, shall be inspected. ANNEX II PROCEDURES TO BE FOLLOWED BY OFFICIALS 1. Inspection tasks 1.1. General inspection tasks An inspection report shall be drawn up for each control and inspection, in the format set out in point 2 of this Annex. Officials shall in any case verify and note in their report the following information: (1) the details of the identity of the responsible persons, as well as those of the vessel, farm personnel etc. involved in the activities inspected; (2) the authorisations, licences and fishing authorisation; (3) relevant vessel documentation such as the logbooks, transfer and transhipment declarations, ICCAT bluefin tuna catch documents, re-export certificates and other documentation examined for the purpose of the control and inspection as provided for by ICCAT Recommendation 10-04; (4) detailed observation of the sizes of bluefin tuna caught, trapped, transferred, transhipped, landed, transported, farmed, processed or traded in the context of compliance with the provisions of the recovery plan; (5) the by-catch percentage of bluefin tuna retained on board vessels not fishing actively for bluefin tuna. The information referred to all relevant findings from the inspection done at sea, by aerial surveillance, in ports, traps, farms or in any other enterprise concerned shall be noted in the inspection reports. In case of an inspection in the framework of the ICCAT Scheme of Joint International Inspection, the official should register the inspections undertaken and any infringements detected in the vessel log. Those findings shall be compared with the information made available to the officials by other competent authorities, including Vessel Monitoring System (VMS) information, lists of authorised vessels, observer's reports, video records and all documents related to fishing activities. 1.2. Inspection tasks for aerial surveillance Officials shall report on surveillance data for cross-checking purposes, and in particular verify sightings of fishing vessels against VMS and authorised lists. Officials shall sight and report on Illegal Unidentified and Unreported (IUU) fishing activities, and on the use of spotting aircrafts or helicopters. Particular attention shall be devoted to closure areas, fishing season's periods and to the activities of fleets for which derogations apply. 1.3. Inspection tasks at sea 1.3.1. General inspection tasks Where dead fish are taken onboard the catching vessel or are present onboard a processing or a transport vessel, officials shall always verify the quantities of fish retained on board and compare them with the quantities recorded in the relevant documentation on board. Where live fish are being transferred, officials shall seek to identify the means used by the parties involved to estimate the quantities of live bluefin tuna transferred. Where video footage is available, officials shall gain access to, and verify the quantities transferred, as observed by the video footage. A series of spot check inspections inside the towing cages will be undertaken by EU / Member State diving inspectors who will check that the number and estimated weight caught and transferred corresponds with that in the ICCAT transfer declaration on board of the tug boats. Officials shall systematically verify: (1) that the fishing vessels are authorised to operate (markings, identity, licence, fishing authorisation and ICCAT lists); (2) compliance with the vessel documentation requirements; (3) that the fishing vessels are equipped with an operational VMS and that requirements on VMS transmission are respected; (4) fishing vessels are not operating inside close areas and are respecting the closure of fishing seasons; (5) respect of quotas and by-catch limitations; (6) the size composition of catches of bluefin tuna on board; (7) the physical quantities of bluefin tuna on board, and their presentation; (8) the fishing gear on board; (9) the presence of an observer where it is relevant. Officials shall sight and report on IUU fishing activities, and on the use of spotting aircrafts or helicopters. 1.3.2. Inspection tasks at transfer operations Officials shall systematically verify: (1) compliance with the requirements regarding the prior transfer notification; (2) that the flag State has assigned and communicated to the master of the fishing vessel, or trap or farm as appropriate, an authorisation number for each transfer operation within 48 hours following the submission of the prior transfer notification; (3) compliance with the ICCAT transfer declaration requirements; (4) that the transfer declaration has been signed by the ICCAT regional observer on board and transmitted to the master of the tug vessel; (5) compliance with the video recording requirements. 1.3.3. Inspection tasks at joint fishing operations Officials shall systematically verify: (1) compliance with the joint fishing operations requirements regarding the information to be reported in the fishing logbook; (2) that a joint fishing operation authorisation has been delivered to the fishing vessels by their flag States authorities using the model set out in Annex V of Regulation (EC) No 302/2009; (3) the presence of an observer during the joint fishing operation. 1.4. Inspection tasks at landing Officials shall systematically verify: (1) that the fishing vessels are authorised to operate (markings, identity, licence, fishing authorisation and ICCAT lists, if relevant); (2) that the pre-notification of arrival for landing was received by the competent authorities; (3) that the relevant authority has sent a record of the landings to the flag State authority of the fishing vessel, within 48 hours after the landing has ended; (4) that the fishing vessels are equipped with an operational VMS and that requirements on VMS transmission are respected; (5) compliance with the vessel documentation requirements; (6) the physical quantities of bluefin tuna on board, and presentation; (7) the total catches composition of bluefin tuna on board in order to verify by-catch rules; (8) the size composition of catches of bluefin tuna on board in order to verify the minimum size rules); (9) the fishing gears on board; (10) in the case of landing of processed products, the use of the ICCAT conversion factors to calculate the equivalent round weight of the processed bluefin tuna; (11) that the bluefin tuna offered for retail sale to the final consumer, from fishing vessels in the eastern Atlantic and the Mediterranean, is correctly marked or labelled; (12) that the bluefin tuna landed by the bait boats, longliners, hand liners or trolling boats in the eastern Atlantic and the Mediterranean is correctly tail tagged. 1.5. Inspection tasks during transhipment Officials shall systematically verify: (1) that the fishing vessels are authorised to operate (markings, identity, licence, fishing authorisation and ICCAT lists); (2) that the pre-notification of arrival in port was sent and contained the correct information concerning the transhipment; (3) that transhipping fishing vessels wishing to tranship have received prior authorisation from their flag State; (4) that the quantities pre-notified to be transhipped are verified; (5) that a transhipment declaration has been transmitted to the flag States no later than 48 hours after the date of transhipment in port; (6) that the relevant documentation is on board is present and duly completed, including the transhipment declaration, the relevant and ICCAT bluefin tuna catch document and re-export certificate; (7) in the case of processed products, the use of the ICCAT conversion factors to calculate the equivalent round weight of the processed bluefin tuna. 1.6. Inspection tasks on farm installations Officials shall systematically verify: (1) that the relevant documentation is present and duly completed and reported (bluefin tuna catch document and re-export certificate, transfer declaration, transhipment declaration); (2) that the caging operation has been previously authorised by the catching vessel flag State authorities; (3) that an ICCAT regional observer was present during all transfer and harvesting of bluefin tuna, and has validated the caging declarations; (4) that all the transfer activities from cages to the farm have been monitored by video camera in the water; (5) that the farming State will no accept caging of bluefin tuna where the quantity by number and/or weight above that authorised to be caged by the flag State. A series of spot check inspections in the farm cages will be undertaken by Member State diving inspectors to confirm the quantities of caged fish. This would be conducted by divers which in one Member State would also use a stereoscopical camera. 1.7. Inspection tasks concerning transports and marketing Officials shall systematically verify: (1) as regards transport, in particular the relevant accompanying documents and check them against the physical quantities transported; (2) as regards marketing, that the relevant documentation is present and duly completed, including the relevant bluefin tuna catch document and re-export certificate. 2. Inspection reports 1. For the inspections undertaken in the framework of the ICCAT Scheme of Joint International Inspection, officials shall use the template of Appendix 1 to this Annex. 2. For the other inspections, officials shall use their national reports template pending the entry into force of rules implementing Article 76 of Regulation (EC) No 1224/2009. Appendix 1 ICCAT REPORT OF INSPECTION No ¦ SERIOUS VIOLATIONS OBSERVED ANNEX III Contents of national control action programmes as referred to in Article 12 National control action programmes shall specify the following: 1. MEANS OF CONTROL 1. Human means The numbers of shore-based and seagoing officials and the periods and zones where these are available to be deployed. 2. Technical means The numbers of patrol vessels and aircrafts, and the periods and zones where these are available to be deployed. 3. Financial means The budgetary allocation for deployment of human resources, patrol vessels and aircrafts. 2. DESIGNATION OF PORTS The list of the designated ports and designated times required under ICCAT Recommendation 10-04. 3. ANNUAL FISHING PLANS The details of any system in place for allocation of quotas, monitoring and control of the fishing plan. 4. INSPECTION PROTOCOLS Detailed protocols explaining the methodology for all inspection activities. The protocols shall take into account the requirements as set out in Article 12 of this Decision. Member States shall also ensure that the following points are included in their inspections activities: 1. Catches: (a) Quantity (biomass estimation) and precise number of specimens; (b) Verification that the quantities catch respect the quota allocation; (c) Verification that the minimum size requirements, with a tolerance of % in numbers. 2. Transfer: (a) Prior authorisation for transfers into towing cage and farming cage; (b) Accurate quantity and number of fish transferred into towing cage; (c) Mortality during towing operation and destination of fish dead. 3. Farm: (a) Confirmation of legitimacy of catch as well as pre-authorisation by flag Member State; (b) Accurate quantity and number of fish transferred into fattening cages; (c) Sampling/tagging programme to estimate weight gain. 4. Harvest and export: (a) Accurate quantity and number of fish harvested; (b) Coverage by ICCAT Regional Observer Programme; (c) Accurate quantity by product type (clearly indicating the conversion factors). 5. GUIDELINES Explanatory guidelines for officials, producers organisations and fishermen. 6. COMMUNICATION PROTOCOLS Protocols for communication with the competent authorities designated by other Member States as being responsible for the specific control and inspection programme for bluefin tuna. ANNEX IV Monthly state of play of the bluefin tuna national control action programme Reporting by: Member State Month year SECTION A Summary of inspections Purse seiners Longliners Baitboats Trawlers Tugs/Towing Other vessels Trap Farm Other operators January Inspections (total per gear) at sea ashore infringements (totals per gear) February Inspections (total per gear) at sea ashore infringements (totals per gear) March Inspections (total per gear) at sea ashore infringements (totals per gear) April Inspections (total per gear) at sea ashore infringements (totals per gear) May Inspections (total per gear) at sea ashore infringements (totals per gear) June Inspections (total per gear) at sea ashore infringements (totals per gear) July Inspections (total per gear) at sea ashore infringements (totals per gear) August Inspections (total per gear) at sea ashore infringements (totals per gear) September Inspections (total per gear) at sea ashore infringements (totals per gear) October Inspections (total per gear) at sea ashore infringements (totals per gear) November Inspections (total per gear) at sea ashore infringements (totals per gear) December Inspections (total per gear) at sea ashore infringements (totals per gear) OBSERVATIONS SECTION B Infringement description Date Type of control Area Inspection report NR Flag ICCAT No (or CFR) Name Gear PNC and SV Description Action taken? Y/N Action description State of play Expected length of investigation Justification for no action Comments (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) (15) (16) KEY (for Section B) No Field Description 1 DATE Date inspection activity took place 2 TYPE OF CONTROL S-sea P-port F-farm T-trap O-other 3 AREA For S indicate coordinates. For P, F, T or O indicate area or port name 4 INSPECTION REPORT No Number of ICCAT inspection report (or national) 5 FLAG Flag of inspected vessel/operator 6 ICCAT No (or CFR) ICCAT number or Union Fleet Register number of inspected vessel/operator 7 NAME Name of the inspected vessel/operator 8 GEAR Main gear used by vessel/operator at time of inspection 9 PNC and SV Possible non-compliance (PNC) and serious violations(SV) indicate legal reference (EU legislation and/or ICCAT recommendation) 10 DESCRIPTION Description of possible non-compliance and/or serious violation 11 ACTION TAKEN? Y/N If YES complete fields 12-17, if NO, then proceed to number 16 12 ACTION DESCRIPTION (fine/penalty/seize/ ¦) 13 STATE OF PLAY Pending/closed/under investigation/etc. 14 EXPECTED LENGTH OF INVESTIGATION Expected length of investigation and/or process 15 JUSTIFICATION FOR NO ACTION Full justification in case no action was taken 16 COMMENTS General comments